ORDER

Attorney Donald L. Hobson petitioned for the revocation by consent of his license to practice law in Wisconsin following his conviction in federal court on a guilty plea to one count of aiding and abetting an attempted interference with commerce under color of official right, in violation of 18 U.S.C. Section 2 and 1951, and one count of subscribing a false federal income tax return, in violation of 26 U.S.C. Section 7206(1). Following his conviction, he was sentenced to five years' imprisonment on the first charge, with release pursuant to 18 U.S.C. Section 4205(b)(2), and three years' imprisonment concurrent on the second charge.
*533Attorney Hobson was admitted to practice law in Wisconsin in 1965. He has not practiced law in the state for several years, maintains no law office in the state and has no client files or clients in pending actions or proceedings here.
On June 24, 1991 the Board of Attorneys Professional Responsibility filed a report, pursuant to SCR 21.10(1), recommending that the petition be granted.
IT IS ORDERED that the petition for revocation by consent is granted and the license of Donald L. Hob-son to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that Donald L. Hob-son comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
HEFFERNAN, C.J., did not participate.
Marilyn L. Graves
Clerk of Supreme Court